SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 25, 2014 ZAGG Inc (Exact name of registrant as specified in its charter) Nevada 001-34528 20-2559624 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 263-0699 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On February 25, 2014, ZAGG Inc (the “Registrant”) issued a press release announcing the results of operations for the year ended December 31, 2013, and made publicly available certain supplemental financial information. The supplemental financial information is furnished with this report as Exhibit 99.1 and the press release is furnished with this report as Exhibit 99.2. The Registrant also held its earnings conference call on February 25, 2014. The transcript of the earnings conference call is furnished with this report as Exhibit 99.3. The information contained in Item 2.02 and 9.01 of this Current Report on Form 8-K, including Exhibits 99.1 99.2 and 99.3 shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any registration statement or other filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in any such filing. Item 8.01Other Events Stock Repurchase Plan On February 25, 2014, the Registrant issued a press release announcing, among other things, that the Registrant’s board of directors has authorized the repurchase of up to $10,000,000 of the Registrant’s outstanding common stock. The share repurchases will be made from time to time over the next twelve (12) months at the Registrant’s discretion.The Registrant’s board of directors also authorized the Registrant to enter into a Rule 10b5-1 plan when appropriate. A copy of the press release is attached hereto as Exhibit 99.4, and the information contained therein is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. Exhibit No. Description 99.1 Supplemental Information for the Year Ended December 31, 2013 99.2 Results from Operations Press Release Dated February 25, 2014 99.3 Earnings Conference Call Transcript 99.4 Press Release Dated February 25, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAGG Inc By: /s/ BRANDON T. O’BRIEN Brandon T. O’Brien Chief Financial Officer Date: February 26, 2014
